DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 4-5, 9 and 15-21; therefore, only claims 1-3, 6-8 and 10-14 remain for this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,483,029 and claims 1-17 of U.S. Patent No. 11,502,387 in view of Tetsuka et al. (US 2018/0268668). 
In regards to claim 1, claim 1 of the ‘029 and ‘387 patents discloses of an antenna comprising: a first conductor; a second conductor that faces the first conductor in a first (axis) direction; a third conductor that is located between the first conductor and the second conductor, apart from the first conductor and the second conductor, and extends in the first (axis) direction; a fourth conductor that is connected to the first conductor and the second conductor and extends in the first (axis) direction; and a feeding line that is electromagnetically connected to the third conductor, wherein the first conductor and the second conductor are capacitively connected via the third conductor, and the antenna is disposed on a surface of a vehicle/wheel.  
However, the ‘029 and ‘387 patents do not disclose of the antenna is disposed in a bicycle component of a bicycle.
Tetsuka discloses of a bicycle, the bicycle (10) further comprising a bicycle component (for example see CC, 22, 14) having an antenna (also see wireless communicator/communication devices) disposed within the bicycle component (for example see Figs 1-5, 13 and Paragraphs 0076-0125).
It would have been obvious to one of ordinary skill in the art before the effective filing date to dispose the antenna in a bicycle component as taught by Tetsuka for sharing and communicating operational data of the bicycle to the bicycle’s controller and rider for performance optimization.
Claims 2-3 and 6-7 are also rejected as being dependent on claim 1, and may also correspond to subsequent dependent claims of both the ‘029 and ‘387 patents.
In regards to claim 8, claim 9 of the ‘029 and claim 15  ‘387 patents disclose of a vehicle (wheel) comprising: an antenna; wherein the antenna includes: a first conductor; a second conductor that faces the first conductor in a first (axis) direction; a third conductor that is located between the first conductor and the second conductor, apart from the first conductor and the second conductor, and extends in the first (axis) direction; a fourth conductor that is connected to the first conductor and the second conductor and extends in the first (axis) direction; and a feeding line that is electromagnetically connected to the third conductor, the first conductor and the second conductor are capacitively connected via the third conductor, and the antenna is disposed in the vehicle (wheel) such that the fourth conductor faces the bicycle component.  
However, Yagi does not explicitly disclose of a bicycle comprising the antenna and the antenna being disposed in a bicycle component of a bicycle such that the fourth conductor faces the bicycle component.
Tetsuka discloses of a bicycle, the bicycle (10) further comprising a bicycle component (for example see CC, 22, 14) having an antenna (also see wireless communicator/communication devices) disposed within the bicycle component (for example see Figs 1-5, 13 and Paragraphs 0076-0125).
It would have been obvious to one of ordinary skill in the art before the effective filing date to dispose the antenna in a bicycle component as taught by Tetsuka for sharing and communicating operational data of the bicycle to the bicycle’s controller and rider for performance optimization.
Claims 10 and 11 are also rejected as being dependent on claim 8, and may also correspond to subsequent dependent claims of both the ‘029 and ‘387 patents.
In regards to claim 12, claim 4 of the ‘029 patent and claim 11 of the ‘387 patent disclose of a wireless communication device installed on a surface of a vehicle (wheel) comprising: an antenna; wherein the antenna includes: a first conductor; a second conductor that faces the first conductor in a first (axis) direction; a third conductor that is located between the first conductor and the second conductor, apart from the first conductor and the second conductor, and extends in the first (axis) direction; a fourth conductor that is connected to the first conductor and the second conductor and extends in the first (axis) direction; and a feeding line that is electromagnetically connected to the third conductor, the first conductor and the second conductor are capacitively connected via the third conductor, and the antenna is disposed on the vehicle (wheel) such that the fourth conductor faces the vehicle (wheel).  
However, Yagi does not disclose of the antenna being within a display apparatus including a display device, and wherein the antenna is disposed in a bicycle component of a bicycle such that the fourth conductor faces the bicycle component or disposed in a conductive long portion included in a frame of the bicycle such that the first direction is along the long portion.
Tetsuka discloses of a display apparatus including a display device (for example see display on 38 on CC and screen on 22); and further comprising a bicycle component (for example see CC, 22, 14) having an antenna (also see wireless communicator/communication devices) disposed within the bicycle component or in a conductive long portion included in a frame of the bicycle (for example see Figs 1-5, 13 and Paragraphs 0076-0125).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a display device with an antenna disposed in a bicycle component as taught by Tetsuka for sharing and communicating operational data of the bicycle to the bicycle’s controller and rider for performance optimization.
Claims 13 and 14 are also rejected as being dependent on claim 12, and may also correspond to subsequent dependent claims of both the ‘029 and ‘387 patents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (JP-2007059966A, translation attached) in view of Tetsuka (US 2018/0268668).
In regards to claim 1, Yagi discloses of an antenna comprising: a first conductor;  a second conductor that faces the first conductor in a first direction (the X-axis of Fig 1, for example see 12 in Figs 1, 5 and 6); a third conductor (for example see 61, 62 or 5) that are located between the first conductor and the second conductor, apart from the first and the second conductor, and extends in the first direction (see Figs 1, 5 and 6); a fourth conductor (for example see 11) that is connected to the first conductor and the second conductor and extends in the first direction (see Figs 1, 5 and 6); and a feeding line that is electromagnetically connected to the third conductor (for example a feeding line connected to 5 is implied and connected to 61, and 62, for example see Paragraphs 4-5, also see MPEP §§ 2112.01, 2114), wherein the first conductor and the second conductor are capacitively connected via the third conductor (via electromagnetic radiation, /d.).
However, Yagi does not disclose of the antenna being disposed in a bicycle component of a bicycle such that the fourth conductor faces the bicycle component.
Tetsuka discloses of a bicycle, the bicycle (10) further comprising a bicycle component (for example see CC, 22, 14) having an antenna (also see wireless communicator/communication devices) disposed within the bicycle component (for example see Figs 1-5, 13 and Paragraphs 0076-0125).
It would have been obvious to one of ordinary skill in the art before the effective filing date to dispose the antenna in a bicycle component as taught by Tetsuka for sharing and communicating operational data of the bicycle to the bicycle’s controller and rider for performance optimization.
In regards to claim 2, Yagi in view of Tetsuka disclose of the antenna according to claim 1, wherein the bicycle component includes a long portion having electric conductivity, and the antenna is disposed in the long portion such that the first direction is along the long portion (for example see Figs 1-5, 13 of Tetsuka, many electrically conductive portions of the pedals or frame for which the antennas/wireless communication/connected devices may be placed).  
In regards to claim 3, Yagi in view of Tetsuka disclose of the antenna according to claim 2, wherein the bicycle component includes at least one of a brake lever or a chain wheel (for example see Tetsuka Figs 1-5, 13, placement may be made near the chain wheels or handle bars (which would include brake levers)).  
In regards to claim 6, Yagi in view of Tetsuka disclose of the antenna according to claim 1, wherein the antenna is configured in accordance with a frequency band used in telecommunication (for example see Tetsuka Paragraph 0085).  
In regards to claim 7, Yagi in view of Tetsuka disclose of the antenna according to claim 1, wherein the antenna is configured in accordance with a frequency band used in short-range communication (for example see Tetsuka Paragraph 0085).  
In regards to claim 8, Yagi discloses of an antenna comprising: a first conductor;  a second conductor that faces the first conductor in a first direction (the X-axis of Fig 1, for example see 12 in Figs 1, 5 and 6); a third conductor (for example see 61, 62 or 5) that are located between the first conductor and the second conductor, apart from the first and the second conductor, and extends in the first direction (see Figs 1, 5 and 6); a fourth conductor (for example see 11) that is connected to the first conductor and the second conductor and extends in the first direction (see Figs 1, 5 and 6); and a feeding line that is electromagnetically connected to the third conductor (for example a feeding line connected to 5 is implied and connected to 61, and 62, for example see Paragraphs 4-5, also see MPEP §§ 2112.01, 2114), wherein the first conductor and the second conductor are capacitively connected via the third conductor (via electromagnetic radiation, /d.).
However, Yagi does not explicitly disclose of a bicycle comprising the antenna and the antenna being disposed in a bicycle component of a bicycle such that the fourth conductor faces the bicycle component.
Tetsuka discloses of a bicycle, the bicycle (10) further comprising a bicycle component (for example see CC, 22, 14) having an antenna (also see wireless communicator/communication devices) disposed within the bicycle component (for example see Figs 1-5, 13 and Paragraphs 0076-0125).
It would have been obvious to one of ordinary skill in the art before the effective filing date to dispose the antenna in a bicycle component as taught by Tetsuka for sharing and communicating operational data of the bicycle to the bicycle’s controller and rider for performance optimization.
In regards to claim 10, Yagi in view of Tetsuka disclose of the bicycle according to claim 8, further comprising a sensor device (for example see 20, 30, 48, 130 of Tetsuka) that measures either data of the bicycle or biological data of a driver, wherein the sensor device communicates with another device with the antenna (for example see Tetsuka Figs 1-5, 13 and Paragraphs 0076-0125).  
In regards to claim 11, Yagi in view of Tetsuka disclose of the bicycle according to claim 8, further comprising: a detection device (for example see sensors 20, 30, 48, 130 of Tetsuka) that detects operation by a driver or an environment around the bicycle (10 of Tetsuka); and a control device (for example 22 or CC of Tetsuka) that controls a function of the bicycle based on the operation by the driver or the environment around the bicycle detected by the detection device, wherein the detection device and the control device each include the antenna independent from each other (for example see Figs 1-2, 5 of Tetsuka) and are capable of communicating each other (for example see Tetsuka Figs 1-5, 13 and Paragraphs 0076-0125).  
However, Yagi does not explicitly disclose of a display apparatus comprising a display device comprising the antenna and the antenna being disposed in a bicycle component of a bicycle such that the fourth conductor faces the bicycle component or disposed in a conductive long portion included in a frame of the bicycle such that the first direction is along the long portion.
In regards to claim 12, Yagi discloses of an antenna comprising: a first conductor;  a second conductor that faces the first conductor in a first direction (the X-axis of Fig 1, for example see 12 in Figs 1, 5 and 6); a third conductor (for example see 61, 62 or 5) that are located between the first conductor and the second conductor, apart from the first and the second conductor, and extends in the first direction (see Figs 1, 5 and 6); a fourth conductor (for example see 11) that is connected to the first conductor and the second conductor and extends in the first direction (see Figs 1, 5 and 6); and a feeding line that is electromagnetically connected to the third conductor (for example a feeding line connected to 5 is implied and connected to 61, and 62, for example see Paragraphs 4-5, also see MPEP §§ 2112.01, 2114), wherein the first conductor and the second conductor are capacitively connected via the third conductor (via electromagnetic radiation, /d.).
However, Yagi does not disclose of the antenna being within a display apparatus including a display device, and wherein the antenna is disposed in a bicycle component of a bicycle such that the fourth conductor faces the bicycle component or disposed in a conductive long portion included in a frame of the bicycle such that the first direction is along the long portion.
Tetsuka discloses of a display apparatus including a display device (for example see display on 38 on CC and screen on 22); and further comprising a bicycle component (for example see CC, 22, 14) having an antenna (also see wireless communicator/communication devices) disposed within the bicycle component or in a conductive long portion included in a frame of the bicycle (for example see Figs 1-5, 13 and Paragraphs 0076-0125).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a display device with an antenna disposed in a bicycle component as taught by Tetsuka for sharing and communicating operational data of the bicycle to the bicycle’s controller and rider for performance optimization.
In regards to claim 13, Yagi in view of Tetsuka disclose of the display apparatus according to claim 12, wherein the bicycle (10 of Tetsuka) includes a sensor device (for example 20, 30, 48, 130 of Tetsuka) that measures at least one of data of the bicycle or biological data of a driver, and the display apparatus (22 of Tetsuka) acquires, with the antenna, at least one of the data of the bicycle or the biological data of the driver from the sensor device and displays the data or the biological data on the display device (for example see Tetsuka Figs 1-5, 13 and Paragraphs 0076-0125).  
In regards to claim 14, Yagi in view of Tetsuka disclose of the display apparatus according to claim 12, wherein the antenna is configured in accordance with a frequency band used in communication between the display apparatus (22 of Tetsuka) and the sensor device (20, 30, 48, 130, within 16A-16b of Tetsuka, for example see Tetsuka Figs 1-5 and Paragraph 0084-0088).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844